Citation Nr: 1818635	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to a compensable rating for left ear hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depression.

5.  Entitlement to a rating in excess of 30 percent for inactive pulmonary tuberculosis with chronic obstructive pulmonary disease (COPD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from March 1968 to November 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

At a July 2017 hearing in front of the undersigned Veterans Law Judge, the appellant, through his representative, withdrew his claim for entitlement to service connection for bilateral peripheral neuropathy, as well as his claims for an increased rating for his hearing loss in the left ear and tinnitus.  38 C.F.R. § 20.204 (2017).  As these claims have been withdrawn, the Board does not have jurisdiction to review them on appeal and they are dismissed below.  

At the request of the appellant's representative, the Board held the record open for a period of 60 days for the purpose of allowing the appellant the opportunity to submit additional evidence.  In September 2017, and again in November 2017, the appellant's representative requested an additional 60 day extension of time to submit additional evidence.  In a letter dated December 8, 2017, the Board granted the requests.  The appellant's representative thereafter submitted VA treatment records, along with a waiver of initial RO consideration.  

The issue of an entitlement to a rating in excess of 30 percent for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his July 2017 Board hearing, the appellant indicated, through his representative, that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, a compensable rating for hearing loss in the left ear, and a rating in excess of 10 percent for tinnitus.

2.  The appellant's PTSD with major depression is manifested by symptoms such as suicidal and homicidal ideation, prior suicide attempts, memory loss, grossly inappropriate behavior, persistent danger of hurting self or others, social isolation to include an inability to establish and maintain effective relationships, deficiencies in basic hygiene, and depression affecting the ability to function independently, appropriately, and effectively, producing total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issues of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, a compensable rating for hearing loss in the left ear, and a rating in excess of 10 percent for tinnitus.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for a 100 percent disability rating for PTSD and major depression, have been met for the entire period on appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.10, 4.130, Diagnostic Codes 9411, 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

Entitlement to a compensable rating for hearing loss in the left ear.

Entitlement to a rating in excess of 10 percent for tinnitus.

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, as set forth above, at his July 2017 hearing, the appellant, through his representative, indicated that he wished to withdraw his appeal with respect to the issues entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, a compensable rating for hearing loss in the left ear, and a rating in excess of 10 percent for tinnitus.  His representative stated that "I discussed the consequences and ramifications with the veteran and he's given his consent to withdraw these issues."  Transcript at page 3.  

Based on these assertions, the Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204 (2017).  Hence, there remain no allegations of fact or law for appellate consideration with respect to this claim.  Under these circumstances, this issue is no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


Entitlement to a rating in excess of 30 percent for PTSD with major depression

Disability evaluations are determined by the application of a schedule of ratings, which is based on the veteran's average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body to function under the ordinary conditions of daily life, including employment.  Evaluations are based upon a lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of an initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The appellant contends that his service-connected PTSD and major depression is more severe than the current 30 percent rating reflects.  

PTSD and major depression are both evaluated under 38 C.F.R. § 4.130.  See Diagnostic Codes 9411, 9434.  Under 38 C.F.R. § 4.130, psychiatric disabilities are rated together based on the manifestation of all related symptoms.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  

A 100 percent evaluation is assigned when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Turning to the evidence of record, in connection with his claim for an increased rating, the appellant underwent a VA examination in April 2011.  At that examination, the appellant presented with symptoms of recurrent and distressing flashbacks and nightmares of his time in Vietnam, intense psychological distress on exposure to stimuli, avoidance of distressing stimuli, diminished interest and participation in significant activities, feelings of detachment or estrangement from others, a sense of a foreshortened future, difficulty sleeping and staying asleep, irritability and outbursts of anger, difficulty concentrating, and hypervigilance with an exaggerated startle response.  The appellant reported a history of suicidal thoughts, but stated he had no active intent of self-harm.  When pressed further on the issue, the appellant indicated he had a vague plan for committing suicide by police, but that thoughts about his children and grandchildren were barriers to him ever carrying through on the plan.

As far as the impact of his symptoms, the examiner found that they caused depressed mood, anxiety, mild memory loss, impaired abstract thinking, and an inability to establish and maintain effective relationships.  His nightmares were causing significant marital discord as the appellant and his wife had stopped sharing a room because he would unconsciously hit her in while having the nightmares.  The appellant reported that his wife was considering divorce at the time.  The appellant had minimal social interaction and rarely left his home.  He reported not having any friendships or hobbies and only occasional interaction with his adult children.  At the time of the examination, the appellant had been out of work and on disability since 2003.  

The examiner's final assessment though contains conflicting impact statements.  Taken together, the examiner found that the appellant's symptoms caused clinically significant distress and impairment in his social and occupational functioning.  However, when rating the severity of the appellant's symptoms, the examiner found that the appellant only had impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  

Between April 2011 and May 2017, the appellant attended check-ins about every six months with a VA psychiatrist to assess his mental health condition and to adjust his medication doses.  At these check-ins, the appellant generally presented with appropriate attire, a full range of affect, good insight and judgement, an intact memory, and a friendly and calm demeanor.  His mood frequently shifted between appointments, with the appellant sometimes saying he was "so-so" to saying he was "falling all to pieces" and that his "nerves were shot" in November 2016.  Over this period, he continued to experience intense nightmares and flashbacks, generally more than 5 times per week.  He endorsed a worsening of his condition in May 2013 after the death of his brother, in May 2016 due to a dental problem, and in November 2016 due to issues with his wife and her family, reflecting an inability to adapt to stressful circumstances.  Throughout all these treatments, the appellant did not endorse any acute or active suicidal ideations or violent thoughts.  

The appellant underwent another examination of his mental health in August 2012.  At that time, his symptoms caused deficiencies in family relations, persistent and irrational fears, deficiencies in his ability to work, depression affecting the ability to function independently, appropriately, and effectively.  He experienced spatial disorientation, deficiencies in mood, difficulty adapting to stressful circumstances, intrusive recollections of traumatic experiences, and unprovoked hostility and irritability.  The examiner noted that the appellant suffered from 2-3 combat nightmares a week which caused him to wake up in night sweat.  

The appellant underwent another examination of his mental health condition in August 2017.  At that examination, the appellant presented as appropriately dressed and groomed.  During the examination, the appellant recounted two prior suicide attempts where he was going to shoot himself with a pistol, although he never stated when they occurred.  During at least one of these incidents, the VA's suicide hotline was called by a family member.  The appellant was recorded as taking diazepam, sertraline, and prazosin for his mental health.  He denied ever having any emergency or in-patient psychiatric treatment.  He described feelings of worthless, wondering why the Lord keeps him around 

The examiner recorded the appellant as having symptoms of paranoia, anxiety, fear, panic, isolation, agitation, hostility, and irritability.  The appellant described feelings that people were watching him along with a sense of panic that something is about to happen.  He stated that he's only gone on three vacations in the years since he returned from Vietnam because he doesn't like to go anywhere.  He doesn't have friends and doesn't go out to dinner with his family.  He suffers from auditory and visual hallucinations that manifest as hearing people call his name and intrusive flashbacks and memories of his time in Vietnam.  He stated that if he hears gun shots from his neighbors' properties, he will run out with his shotgun and start firing birdshot in the air.  He stated he has no desire to hunt or fish anymore, hobbies he enjoyed before he went to Vietnam, and has no current hobbies.  

As part of the examination, the appellant's wife and adult daughter were interviewed.  His wife confirmed the appellant's hallucinations, noting that he will start looking around and ask if she had seen what he had just seen.  Both his wife and daughter confirmed the appellant's tendencies to remain isolated, his irritability, and his short temper which causes him to want to fight on a regular basis.  His wife stated that he gets really agitated on the 4th of July because of the fireworks.  

In the final assessment, the examiner found the appellant's symptoms and mental health condition caused memory loss, deficiencies in family relations, persistent irrational fears, persistent delusions or hallucinations, deficiencies in work, depression affecting his independent functioning, spatial disorientation, deficiencies in mood, difficulty adapting to stressful circumstances, intrusive recollections of traumatic experiences, grossly inappropriate behavior, unprovoked hostility and irritability, an inability to establish and maintain effective relationships, deficiencies in judgement, suicidal ideations, and that the appellant is a danger to harm himself or others.  The examiner also noted the appellant has frequent nightmares, up to five times or more a week.  

The appellant also provided testimony on his symptoms at his hearing before the undersigned Veteran's Law Judge.  The appellant described his difficulties communicating with people, his frequent flashbacks and nightmares, his marital difficulties, his lack of meaningful friendships or hobbies, his frequent sleep disturbances, crying spells, memory issues, suicidal ideations, and prior violent altercations.  

The appellant's spouse also submitted a statement detailing their marital difficulties and describing the nature of the appellant's nightmares and flashbacks. 

Considering all the medical and lay evidence, the Board finds that the appellant's psychiatric symptoms more closely approximate the maximum 100 percent rating.  The appellant's history establishes a long standing history of social isolation.  He has persistent, frequent nightmares and flashbacks that cause considerable sleep deprivation and disruption.  He also suffers from persistent feelings of low self-worth, suicidal ideation, and frequent irritable and violent outbursts.  Finally, the appellant has few personal relationships, those of his family members, but those are substantially strained by his condition.  

With respect to the appellant's occupational impairment, the August 2012 examination found the appellant was markedly limited in his ability to remember locations and work-like procedures, maintain attention and concentration for extended periods, perform activities within a schedule and maintain regular attendance, sustain ordinary routine without supervision, and work in coordination with or proximity to others.  The appellant was also found to have marked limitations in his ability to complete a normal workweek without interruptions, accept instructions and respond to appropriate criticism, get along with co-workers or peers, and respond appropriately to changes in the work setting.  For purposes of this examination, markedly limited means the individual is effectively precluded from performing the activity in a meaningful manner.  Moderately limited means the individual is significantly affected but not totally precluded from performing the activity.  

At the appellant's August 2017 examination, the examiner found that the appellant was markedly limited in almost every aspect of his occupational functioning, to include all the criteria discussed immediately above.  Markedly limited in this context has the same meaning as above.  After considering all the evidence, the examiner found that the appellant was unable to function in any job, in any capacity, as a result of his psychiatric disabilities.  

At the appellant's Board hearing, he testified that he last worked full time in 2003, doing carpentry work for his nephew.  He relayed that he had to quit that position after he got in a fight with a coworker where the appellant ended up putting a sleeper hold on the coworker, causing him to pass out.  

After considering the evidence of record, the Board finds that the appellant's psychiatric disabilities produce total occupational impairment.  In addition, the appellant rarely leaves home and does not have the capacity to maintain any meaningful relationships, resulting in essentially total social impairment.  The appellant's psychiatric conditions prevent him from getting adequate sleep.  He suffers from frequent and persistent flashbacks during his waking time.  He has frequent suicidal ideations and violent outbursts.  His prior experiences demonstrate a penchant for violent outbursts.  

The Board has considered the August 2011 examination finding that the appellant was suited for some sedentary work.  However, the Board finds that the appellant's experience and work history, along with his reported history of violent outbursts and an inability to perform activities within a schedule and maintain regular attendance, make him unsuitable for even sedentary employment.  With consideration of these factors, the Board finds that the criteria for a 100 percent schedular rating have been met.  


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

The appeal is dismissed with respect to the issue of entitlement to a compensable rating for hearing loss in the left ear.

The appeal is dismissed with respect to the issue of entitlement to a rating in excess of 10 percent for tinnitus.

Entitlement to a 100 percent disability rating for PTSD and major depression is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The appellant is service connected for inactive pulmonary tuberculosis with COPD, currently rated as 30 percent disabling.  The appellant contends that his condition is worse than it is currently rated.  After a review of the record, the Board finds that further evidentiary development is necessary before deciding this claim.  

At the appellant's July 2017 hearing, he indicated that his COPD has worsened since his last examination.  He stated that he currently uses four different inhalers and that he's incapable of getting back up his driveway from his mailbox without being out of breath.  His VA treatment records show regular complaints of breathing problems between 2014 and 2016, although they do not provide any measurable data to determine the severity of his disability under VA regulations.  38 C.F.R. § 4.97, Diagnostic Code 6604.  The last adequate examination for rating purposes was conducted in August 2011.  Therefore, the Board finds that a new examination is necessary to determine the current level of disability of the appellant's COPD.  

With respect to appeal of the issue of entitlement to TDIU, the Court has held that a 100 percent schedular rating does not necessarily render the issue of entitlement to a TDIU moot, as the TDIU could in certain circumstances render the Veteran eligible for special monthly compensation benefits pursuant to 38 U.S.C. § 1114(s).  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bradley v. Peake, 22 Vet. App. 280 (2008).  In this particular case, the award of the 100 percent rating for PTSD and major depression results in the appellant having a single disability rated as 100 percent.  His additional service-connected disabilities are left ear hearing loss (zero percent); tinnitus (10 percent) and inactive pulmonary tuberculosis with COPD (currently rated as 30 percent).  As the issue of the appropriate rating to be assigned for COPD remains on appeal, the question of entitlement to SMC is inextricably intertwined and must be held in abeyance pending resolution of that claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant for an appropriate VA examination to determine the current severity of his inactive moderately advanced pulmonary tuberculosis with COPD.  After examining the appellant, taking his medical history, and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the current severity of the appellant's disability.  

2.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in readjudicating the appellant's claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


